Title: Thomas Jefferson’s Account with Reuben Perry, 29 June 1818
From: Perry, Reuben
To: Jefferson, Thomas


          
            
              
              
          
          
            
              1817 
              Mr Thomas Jefferson In A/c with R. Perry.
            
            
              
              To 
               one pair Stock Brick moulds @
              $13.00
            
            
              1818
               〃
                one Bed Trussel @
              6.00
            
            
              
              
              $19.00
            
          
          Recd of Joel Yancy Six Dollar of the above
             29th June 1818
          R Perry
          
        